Citation Nr: 0512913	
Decision Date: 05/12/05    Archive Date: 05/25/05

DOCKET NO.  02-20 292	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC


THE ISSUES

1.  Entitlement to service connection for depression.

2.  Entitlement to a disability rating in excess of 10 
percent for chondromalacia of the right knee.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Michael T. Osborne, Associate Counsel



INTRODUCTION

The veteran had active service from September 1974 to May 
1977.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a May 2002 rating decision that granted 
the veteran's claim of entitlement to a disability rating in 
excess of zero percent for chondromalacia of the right knee, 
evaluating it as 10 percent disabling, effective June 23, 
2000 (the date of the veteran's increased rating claim), and 
also denied the veteran's claims of entitlement to service 
connection for a hip condition, a right ankle condition, a 
right arm and shoulder condition, and for depression, 
including as secondary to service-connected chondromalacia of 
the right knee.  The veteran has perfected a timely appeal.

In April 2004, the veteran withdrew his appeal on the issues 
of entitlement to service connection for a hip condition and 
a right ankle condition.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. § 20.204 (2004).  Thus, these issues are no longer 
before the Board.

In an April 2004 rating decision, the RO granted the 
veteran's claim of entitlement to service connection for a 
right arm and shoulder condition (which it characterized as 
peripheral neuropathy, right hand), evaluating it as 10 
percent disabling effective June 23, 2000 (the date of the 
veteran's claim).  As no appeal was initiated of this 
decision, it is now final.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. § 20.302 (2004).

The veteran failed to appear at a Board hearing scheduled for 
March 2005.  Accordingly, his hearing request is considered 
withdrawn.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§ 20.702 (d) (2004).

In February 2004, the veteran submitted a statement which is 
construed as a claim of entitlement to an earlier effective 
date than June 23, 2000, for the grant of a 10 percent 
evaluation for chondromalacia of the right knee.  Since the 
statement was received more than one year after notice of the 
May 2002 rating decision that established the effective date, 
it does not serve as a notice of disagreement with that 
decision.  38 U.S.C.A. § 7105(b),(c) (West 2002).  Because 
the RO has not yet adjudicated this claim, it is referred 
back to the RO for appropriate action.

Where a veteran: (1) submits evidence of a medical 
disability; (2) makes a claim for the highest rating 
possible; and (3) submits evidence of unemployability, the 
requirement in 38 C.F.R. § 3.155(a) (2004) that an informal 
claim "identify the benefit sought" has been satisfied and 
VA must consider whether the veteran is entitled to a total 
rating for compensation purposes based on individual 
unemployability (TDIU).  Roberson v. Principi, 251 F.3d 1378 
(Fed. Cir. 2001).  In this case the veteran has submitted 
evidence of chondromalacia of the right knee, is seeking the 
highest evaluation, and has reported an inability to work due 
to the disability.  His inferred claim for a total rating 
based on individual unemployability is referred to the RO for 
initial adjudication.

The issue of entitlement to service connection for depression 
is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify you if further 
action is required on your part.



FINDINGS OF FACT

1.  All relevant available evidence necessary for an 
equitable disposition of the veteran's appeal has been 
obtained by the RO and the duty to notify has been satisfied.

2.  The veteran's chondromalacia of the right knee is 
manifested by slight laxity, without limitation of motion.





CONCLUSION OF LAW

The criteria for a disability rating in excess of 10 percent 
for chondromalacia of the right knee have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 
4.71a, Diagnostic Code 5257 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (hereinafter "the 
VCAA") and its implementing regulations provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  38 U.S.C.A. §§ 5103A, 5107(a) (West 2002); 
38 C.F.R. §§ 3.102, 3.159(c)-(d)) (2004).

The VCAA and its implementing regulations also include new 
notification provisions.  Specifically, they require VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary, that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
38 U.S.C.A. § 5103 (West 2002).  VA has undertaken to tell 
claimants to submit relevant evidence in their possession.  
38 C.F.R. § 3.159(b) (2004).

The veteran has been fully advised of the evidence needed to 
substantiate entitlement to a disability rating in excess of 
10 percent for chondromalacia of the right knee, of the 
evidence he needed to provide and the evidence VA would 
obtain, as well as the need for him to submit any evidence in 
his possession.  Such notice was issued to the veteran in a 
November 2001 letter, the May 2002 rating decision, the 
November 2002 statement of the case, and the April 2003 and 
July 2004 supplemental statements of the case.  

The statement of the case discussed the criteria for a higher 
rating and how the current record failed to substantiate 
entitlement to such a rating.  This discussion served to 
inform the veteran of the evidence needed to substantiate the 
claims.

The November 2001 letter told the veteran what evidence he 
was responsible for obtaining and what evidence VA would 
undertake to obtain.  Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  This letter invited him to send relevant 
evidence and thereby put him on notice to submit relevant 
evidence in his possession.  38 C.F.R. § 3.159(b).  Thus, 
each of the four content requirements of a VCAA notice has 
been fully satisfied.  Pelegrini v. Principi, 18 Vet. App. 
112, 120-1 (2004).  

The United States Court of Appeals for Veterans Claims 
(Court) has held that a claimant is entitled to VCAA notice 
prior to the initial adverse decision on the claim.  
Pelegrini v. Principi, at 119-20.  The Court went on to say, 
however, that "there is no nullification or voiding 
requirement [of RO decisions issued prior to VCAA notice] 
either explicit or implicit in this decision."  Id.

In any event, the veteran in this case was not prejudiced by 
the delayed notice.  If he submitted additional evidence 
substantiating his claims, he would have received the same 
benefit as if he submitted the evidence prior to initial 
adjudication.

The effective date of any award based on such evidence would 
have been fixed in accordance with the claim that was the 
subject of the initial adjudication.  38 C.F.R. § 3.156(b) 
(2004) (new and material evidence received prior to the 
expiration of the appeal period, or prior to the appellate 
decision, if a timely appeal has been filed, will be 
considered as having been filed with the claim, which was 
pending at the beginning of the appeal period); see also 38 
C.F.R. § 3.400(q)(1) (2004) (providing that when new and 
material evidence is received within the appeal period, the 
effective date will be set as if the prior denial had not 
been made).

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran, including his service medical records and post-
service VA medical records.  There are no reported records 
that are not part of the claims folder.

During the pendency of this appeal, VA provided the veteran 
with examinations in order to determine and severity of the 
service-connected chondromalacia of the right knee.  The 
veteran's service representative contends that the veteran's 
most recent VA examination in April 2004 was inadequate 
because the claims file was not made available for review.  
However, the April 2004 examination report clearly shows that 
the examiner reviewed the veteran's (electronic) medical 
records.  All of the veteran's right knee treatment and 
evaluation has been through VA, therefore, the examiner had 
access to all of the veteran's recent treatment records.  The 
examiner also considered the history reported by the veteran.  

As will be discussed below, the veteran's right knee 
disability is evaluated primarily on the basis of the most 
recent evidence.  Francisco v. Brown, 7 Vet App 55 (1994).  
Moreover, the knee disability is rated on the basis of 
measurements of ranges of motion, subluxation, and 
instability, which is determined by current examination 
findings.  38 C.F.R. § 4.71a.  The claims folder would shed 
little light on the current disability, that was not 
ascertained by the examination.  The representative has not 
pointed to any information in the claims folder that would 
have altered the most recent examination findings.

The April 2004 examination report contained sufficient detail 
to evaluate the current severity of the service-connected 
chondromalacia.  See 38 C.F.R. § 4.2 (2004).  Thus, the Board 
finds that the April 2004 VA examination report was adequate 
for evaluating the veteran's chondromalacia of the right knee 
and any lay statements disputing the adequacy of this report 
are without merit.

  Thus, the Board concludes that further examination is not 
required.  38 U.S.C.A. § 5103A(d).

Under the circumstances in this case, the veteran has 
received the notice and assistance contemplated by law.  
There is no reasonable possibility that further assistance 
would aid the veteran in substantiating his claims.  
38 U.S.C.A. § 5103(A)(2) (Secretary not required to provide 
assistance "if no reasonable possibility exists that such 
assistance would aid in substantiating the claim"); see Dela 
Cruz v. Principi, 15 Vet. App. 143 (2001); and Smith v. 
Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. 
Cir. 2002).

Increased Rating for Chondromalacia of the Right Knee

In a June 2000 statement, the veteran contended that his 
service-connected chondromalacia of the right knee was 
manifested by arthritis, swelling, and giving way.

On VA joint examination in July 2000, the veteran complained 
of increasing persistent right knee pain and increased knee 
swelling.  The VA examiner stated that he had reviewed the 
veteran's claims file.  The veteran was employed as a mail 
carrier.  He denied any weakness, fatigability, decreased 
endurance, incoordination, or flare-ups.  Physical 
examination of the right knee revealed no swelling, 
deformity, or instability.  No weakness, fatigability, 
decreased endurance, or incoordination was noted.  The range 
of motion was to 90 degrees of flexion and to 0 degrees of 
extension without pain.  X-rays were reviewed and showed 
normal bilateral knees.  The impressions included persistent 
and increasing right knee pain with a diagnosis of service-
connected chondromalacia patella.

On VA outpatient treatment in January 2001, the veteran 
complained of knee pain, right greater than left, and giving 
way.  He denied any recent trauma.  Physical examination of 
the right knee revealed crepitus, no swelling, and a positive 
range of motion.  The assessment included knee pain.

The veteran complained of right knee pain when walking on VA 
outpatient treatment in February 2001.  Physical examination 
of the right knee revealed that it was "atraumatic" and not 
swollen.  There was tenderness to the lateral side patella.  
There was no effusion.  The assessment was osteoarthritis, 
patellar spurs, and knee pain.

The veteran complained of chronic bilateral knee pain with 
occasional giving way on VA outpatient treatment in March 
2001.  Physical examination revealed no effusion, no abnormal 
laxity, and 0-135 degrees of motion in both knees.  X-rays 
showed mild osteoarthritis bilaterally.  The assessment was 
bilateral knee osteoarthritis.

X-rays of the right knee taken in May 2001 showed minimal 
early degenerative osteoarthritis of the right patellofemoral 
joint.  

On VA examination in January 2002, the veteran complained of 
increasing right knee pain.  The veteran stated that, 
although he was still employed by the U.S. Postal Service, he 
had been unable to work since April 2001 due to right knee 
pain.  

Physical examination of the right knee revealed that the 
veteran was very reluctant to have it examined due to pain.  
There was tenderness to palpation along the medial and 
lateral joint lines.  There was no effusion or tenderness 
over the patella.  There was no tenderness in the posterior 
region of the knee.  The veteran was very stiff and unwilling 
to cooperate with the examiner due to pain.  There was a 
slight amount of crepitus with flexion and extension but the 
veteran was again very tense and it was difficult to flex and 
extend his leg.  

Extension of the right knee was to 0 degrees.  Flexion was to 
approximately 100 degrees with complaints of significant pain 
in the medial and lateral joint line.  X-rays showed 
degenerative osteoarthritis in the right patellofemoral joint 
that was unchanged from earlier x-rays taken in 2001.  The 
diagnoses included chondromalacia patella in the right knee, 
with early osteoarthritis.  These results were unchanged on 
VA joints examination in February 2002.

The veteran complained of bilateral knee pain on VA 
outpatient physical therapy treatment in July 2002.  
Objective examination revealed right knee flexion to 90 
degrees with pain and full right knee extension.  The 
assessment included longstanding bilateral knee pain and 
bilateral knee osteoarthritis.

On VA joint examination in January 2003, the veteran 
complained of intermittent flare-ups of right knee pain in 
cold weather or when walking for long periods of time.  He 
had experienced right knee arthritis for the past 15 to 20 
years.  He also experienced right knee swelling with exercise 
and occasional locking and giving way.  Objective examination 
revealed a slow but normal gait.  

Examination of the right knee revealed no evidence of 
swelling, effusion, or deformity.  There was moderate 
tenderness to palpation over the right knee along the medial 
joint line.  There was crepitus during movement of the knee.  
Active and passive flexion was from 0 to 120 degrees.  
Extension was to 0 degrees.  Movement of the right knee was 
performed slowly and with guarding during the entire range of 
motion but there was no evidence of weakened movement against 
resistance.  X-rays from January 2002 were reviewed and 
showed early degenerative changes.  The diagnoses included 
degenerative joint disease of the right knee.

In a February 2004 statement, the veteran contended that he 
had been forced to retire from his job with the U.S. Postal 
Service in July 2002 due to his service-connected 
chondromalacia of the right knee.

On VA joints examination in April 2004, the veteran 
complained of constant right knee pain, giving way, and 
swelling.  The VA examiner stated that, although the 
veteran's claims file was not available, he had reviewed the 
veteran's medical records.  

The veteran denied any history of weakness in any extremity.  
He stated that he frequently walked up and down 3 flights of 
stairs at home for exercise.  He also denied that his right 
knee was hot, red, stiff, weak, unstable, locking, or lacking 
endurance.  He reported problems with most activities 
requiring bending, walking, and prolonged standing.  He used 
a brace 2-3 times per week to stabilize the knee.  Physical 
examination revealed bilateral knee crepitus.  

There was no swelling, effusion, tenderness to palpation, 
guarding, redness, heat, instability, weakness, abnormal 
movement, spasm, pain on motion, pain on motion against 
resistance, or pain on repeated movement.  The veteran also 
had a normal gait, could heel and toe walk, and could 
partially squat without pain.

The range of motion was "intact."  Right knee flexion was 
from 0 to 140 degrees.  Extension was to 0 degrees.  There 
was no varus or valgus deformity.  There was varus or valgus 
laxity in 30 degrees of flexion but not in 0 degrees of 
flexion.  Lachman's, drawer, and McMurray's tests were 
negative.  X-rays showed no arthritic changes, no fracture, 
and normal soft tissues.  The diagnosed included 
chondromalacia of the right knee, with likely secondary 
ongoing symptoms and joint laxity.

Analysis

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.1 (2004).  Separate diagnostic codes identify 
the various disabilities.  The governing regulations provide 
that the higher of two evaluations will be assigned if the 
disability more closely approximates the criteria for that 
rating.  Otherwise, the lower rating is assigned.  38 C.F.R. 
§ 4.7 (2004).

For disabilities evaluated on the basis of limitation of 
motion, VA is required to apply the provisions of 38 C.F.R. 
§§ 4.40, 4.45 (2004), pertaining to functional impairment.  
The Court has instructed that in applying these regulations 
VA should obtain examinations in which the examiner 
determined whether the disability was manifested by weakened 
movement, excess fatigability, or incoordination.  Such 
inquiry is not to be limited to muscles or nerves.  These 
determinations are, if feasible, be expressed in terms of the 
degree of additional range-of-motion loss due to any weakened 
movement, excess fatigability, or incoordination.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995).

A request for an increased rating is to be reviewed in light 
of the entire relevant medical history.  See generally 38 
C.F.R. § 4.1 (2004); Payton  v. Derwinski, 1 Vet. App. 282, 
287 (1991).  Where entitlement to compensation already has 
been established and an increase in the disability rating is 
at issue, the Court has held that it is the present level of 
disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994); see also Powell v. West, 13 
Vet. App. 31, 35 (1999) (all relevant and adequate medical 
data of record that falls within the scope of the increased 
rating claim should be addressed).

For that reason, in a claim for increase, the most recent 
evidence is given precedence over past examinations.  Bowling 
v. Principi, 15 Vet. App. 1, 10 (2001); Francisco, supra.  

Here, the veteran's service-connected chondromalacia of the 
right knee is evaluated as 10 percent disabling under 
38 C.F.R. § 4.71a, Diagnostic Code 5257 (2004).

An evaluation of 10 percent disabling is provided under 
Diagnostic Code 5257 for slight recurrent subluxation or 
lateral instability of the knee.

The next higher evaluation of 20 percent disabling is 
provided for moderate recurrent subluxation or lateral 
instability of the knee.

Finally, the maximum evaluation of 30 percent disabling is 
provided for severe recurrent subluxation or lateral 
instability of the knee.  38 C.F.R. § 4.71a, Diagnostic Code 
5257 (2004).

VA's general counsel has held that a claimant who has 
arthritis and instability of the knee may be rated separately 
under diagnostic Codes 5003 and 5257.  VAOPGCPREC 23-97; 62 
Fed. Reg. 63,604 (1997).  The general counsel subsequently 
clarified that for a knee disability rated under DC 5257 to 
warrant a separate rating for arthritis based on X-ray 
findings and limitation of motion, limitation of motion under 
DC 5260 or DC 5261 need not be compensable but must at least 
meet the criteria for a zero-percent rating.  A separate 
rating for arthritis could also be based on X-ray findings 
and painful motion under 38 C.F.R. § 4.59.  VAOPGCPREC 9-98 
(1998); 63 Fed. Reg. 56,704 (1998).  

More recently, the general counsel held that separate rating 
could also be provided for limitation of knee extension and 
flexion.  VAOPGCPREC 9-2004; 69 Fed. Reg. 59,990 (2004).

Although the veteran's right knee X-rays in 2000 and 2001 
were interpreted as showing early or mild degenerative 
osteoarthritis, the most recent evidence in the claims file, 
the X-ray conducted for the VA joint examination in April 
2004, was found to show no evidence of arthritis.  Thus, the 
earlier evidence of osteoarthritis is less probative, as it 
is less recent than the veteran's April 2004 joints VA 
examination.  Bowling, supra.

The normal range of knee motion is from 0 to 140 degrees.  
38 C.F.R. § 4.71, Plate II (2004).  The April 2004 
examination found the veteran to have a full range of knee 
motion, that is from 0 to 140 degrees, without weakness, 
pain, lack of endurance, or other functional factors.  Thus, 
the veteran did not have limitation of motion due to those 
factors.  DeLuca v. Brown, 8 Vet App 202 (1995); 38 C.F.R. 
§§ 4.40, 4.45, 4.59 (2004).  That being the case, separate 
ratings are not warranted for limitation of knee flexion or 
extension.

Turning to evaluation under Diagnostic Code 5257, the April 
2004 examination revealed laxity; however,  the normal gait, 
and Lachman's, drawer, and McMurray tests combined with the 
absence of any observable deformity, belie a finding that 
this symptom is more than slight.  Also weighing against a 
finding that the disability is more than slight, is the fact 
that the veteran had no instability.

Since the veteran does not have deficiencies in most of the 
areas needed for a 20 percent evaluation, the disability does 
not more closely approximate the criteria for that 
evaluation, than for the current 10 percent rating.  
Therefore, the provisions of 38 C.F.R. §§ 4.7, 4.21 do not 
provide a basis for a higher evaluation.  

Reviewing all of the evidence, the Board finds that the 
criteria for a disability rating in excess of 10 percent for 
chondromalacia of the right knee have not been met.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5257 (2004).

The veteran has alleged that he was forced to retire from the 
U.S. Postal Service in 2001 due to his service-connected 
chondromalacia of the right knee.  His inferred claim for 
TDIU has been referred to the RO.  There is no evidence that 
the knee disability causes marked interference with any 
current employment, or that it has required any recent period 
of hospitalization.  Without objective evidence that the 
service-connected chondromalacia of the right knee requires 
frequent periods of hospitalization or causes marked 
interference with current employment, an extraschedular 
rating is not for consideration.  Shipwash v. Brown, 8 Vet. 
App. 218 (1995); 38 C.F.R. § 3.321(b).

For the reasons and bases discussed above, the Board finds 
that the evidence is against the claims of entitlement to 
service connection for depression, including as secondary to 
service-connected chondromalacia of the right knee, and to a 
disability rating in excess of 10 percent for chondromalacia 
of the right knee.  The Board has considered the benefit of 
the doubt doctrine.  However, as the preponderance of the 
evidence is against the claims, that doctrine is not 
applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).


ORDER

Entitlement to a disability rating in excess of 10 percent 
for chondromalacia of the right knee is denied.


REMAND

Under the VCAA, VA is obliged to provide an examination when 
the record contains competent evidence that the claimant has 
a current disability or signs and symptoms of a current 
disability, the record indicates that the disability or signs 
and symptoms of disability may be associated with active 
service; and the record does not contain sufficient 
information to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002).  The evidence of a link between 
current disability and service must be competent.  Wells v. 
Principi, 326 F.3d 1381 (Fed. Cir. 2003).

The veteran's service medical records show that he complained 
of depression, and underwent psychiatric evaluation, although 
depression was not diagnosed.

Post-service records show numerous diagnoses of major 
depression.  The veteran has at times contended that his 
psychiatric symptoms have been present since service.  On the 
February 2002 VA examination, the examiner attributed the 
veteran's substance abuse, which had been present for many 
years.

While the veteran has been afforded several VA psychiatric 
examinations, the examiners have not provided an opinion as 
to whether the current psychiatric disability was directly 
related to service.  

The examiner who conducted the January 2003, VA examination 
concluded that the veteran's depression may have been 
increased by his inability to work due to chondromalacia.  
When aggravation of a non-service-connected condition is the 
result of a service-connected condition, the veteran shall be 
compensated for the degree of disability (but only that 
degree) over and above the degree of disability existing 
prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439, 
448 (1995).  Thus, service connection only on the basis of 
aggravation, would seem to be a lesser benefit than would be 
available if service connection were granted on a direct 
basis.

A medical opinion is needed to determine whether any current 
psychiatric disability is the direct result of disease or 
injury in service.  38 U.S.C.A. §§ 1110, 1131.

This case is REMANDED, in part, for the following:

1.  Afford the veteran a psychiatric 
examination.  Following review of the 
claims folder, the examiner should report 
the veteran's current psychiatric 
diagnoses.  For each diagnosis, the 
examiner should provide an opinion as to 
whether it is at least as likely as not 
(50 percent probability or more) that the 
disability had its onset in service, or 
is otherwise attributable to a disease or 
injury in service.  The examiner should 
provide a rationale for these opinions.

2.  Then readjudicate the claim.  If it 
remains denied, issue a supplemental 
statement of the case.  Return the case 
to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                        
____________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


